DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election by Original Presentation
Newly submitted claims 14-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 14-26 are directed to a method performed in an ankle-foot prosthesis/orthosis apparatus or a non-transistory computer readable medium configured with the steps of: determine a desired motor torque based at least in part on the output; and control a torque of the motor based on the determined desired motor torque.
Original claim 1 is a product claim which is related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, product (original claim 1) as claimed can be used in a materially different process of using wherein the apparatus is used in a method of “predicting what a walking speed will be during an upcoming step". See par. 0005 of applicant’s specification.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-26 are withdrawn from consideration 
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered. The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn. The terminal disclaimer overcame the U.S. Patent No. 10, 406,002 double patenting rejection. Regarding the Herr et al rejection, the examiner has clarified his position in the grounds of rejection below to reflect applicant’s claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
In claim 1, applicant has added the new limitation, “and a controller configured to determine a desired motor torque based at least in part on the output and to control a motor torque based on the determined desired motor torque.” However, applicant failed to indicate support for this amendment. This limitation was not reasonably described for possession.
Claim 10, the following limitation was not reasonably described to have possession; “the apparatus of claim 9, wherein the torque component is determined by determining an expected unloaded angle of the foot member with respect to the shank member based on the position of the motor; subtracting the expected unloaded angle from the sensed angle to determine an angular deflection of the series elastic element; and applying the torque vs. deflection characteristics to the angular deflection to determine the torque component.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 8-9, 11 and 13 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Herr et al (2006/0249315).


    PNG
    media_image1.png
    458
    387
    media_image1.png
    Greyscale

a motor configured to plantarflex the foot member with respect to the shank member;
a series elastic element 2003 connected between at least one of (a) the motor and the shank member and (b) the motor and the foot member;

    PNG
    media_image2.png
    617
    554
    media_image2.png
    Greyscale

at least one sensor (5012, also see Par. 0202 for others) having an output from which a deflection of the series elastic element can be determined;
 a controller 5000 is configured to determine a desired motor torque based at least in part on the output (see figure 50 above wherein the processor determines a “desired motor torque” which simply includes turning the motor on/off), 
and to control a motor torque based on the determined desired motor torque (control is sending power or a signal to the motor which produces a “desired motor torque”, any torque fulfills the limitation). 

Claim 8, wherein the at least one sensor comprises a sensor that senses a position of the motor 5004 and a sensor that senses an angle of the foot member with respect to the shank member 5002. Further see par. 0194 and 0202.

Hooke’s law for a spring including a motor series spring:

    PNG
    media_image3.png
    142
    424
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    190
    425
    media_image4.png
    Greyscale

Claim 11, wherein the torque vs. deflection characteristics are represented by one or more of: a linear function based on a spring rate for the series elastic element, polynomial curve fitting, or non-linear estimation.  
Claim 12, see bumper 2005 (see all embodiments with open springs) coupled to at least one of the shank member and the foot member
Claim 13, as described above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/Primary Examiner, Art Unit 3774